In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated June 26, 1965, which, after a hearing, denied his request for assignment of counsel, dismissed the writ and remanded him to respondent’s custody. Judgment reversed, on the law, without costs, and proceeding remitted to the Special Term for the purpose of (1) holding a new hearing; (2) assigning counsel to represent appellant on such hearing; and (3) making a determination de novo on the basis of the proof adduced upon such hearing. Ho questions of fact were considered by this court. It was error for the Special Term to have disregarded appellant’s request for the assignment of counsel to represent him and to have dismissed the writ without having granted such request (People ex rel. Slade v. Follette, 26 A D 2d 823; cf. People ex rel. De Groat v. Fay, 26 A D 2d 950). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.